DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 06/13/2022, with respect to claims 1 and 15 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1 and 15 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts teaches all the limitations of claim 1 as currently amended. For instance, the closest prior art, Shen et al (US PUB 20200213741) directed to similar subject matter of the claimed invention, mainly teaches an electronic device comprising: a housing including at least one first opening; a cover at least partially disposed on the housing; a first acoustic module disposed in an internal space of the housing; and at least one path to guide sound signals to the outside and including: a first space defined by the first acoustic module and at least a portion of the housing; a second space connecting the first space to the at least one first opening and configured to guide a sound signal having a first frequency band toward the at least one first opening.
However, Shen taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 1 as currently amended: a third space connecting the first space to a second opening at least partially provided between the housing and the cover and configured to guide a sound signal having a second frequency band lower than the first frequency band toward the second opening, wherein the device is configured so that the sound signal corresponding to the first frequency band is to be emitted to outside of the electronic device through the at least one first opening, and wherein the device is configured so that the sound signal corresponding to the second frequency band is to be emitted to outside of the electronic device through the second opening spaced apart from the at least one first opening.

Claims 2-14 are allowed based on their respective dependency from claim 1. 

Claim 15 (amended) is allowed over the prior arts of record because none of the said prior arts teaches all the limitations of claim as currently amended. For instance, the closest prior art, Shen et al (US PUB 20200213741) directed to similar subject matter of the claimed invention, mainly teaches an electronic device comprising: a housing; a cover at least partially disposed on the housing; a display disposed in an internal space of the housing to be at least partially visible from outside through the cover; an acoustic module disposed in the internal space; at least one path including: a first space defined by at least the acoustic module and at least a portion of the housing; and a second space connecting the first space to an opening at least partially provided between the housing and the cover.
However, Shen taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 15 as currently amended: a protruding dummy projection projecting from the housing toward the display in the second space, wherein the protruding dummy projection is arranged to at least partially overlap the cover when the cover is viewed from above, and wherein the device is configured so that sound signals generated by the acoustic module are to be emitted through the opening defined by a space between the housing and the cover.

Claims 16-20 are allowed based on their respective dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.